Southern Amusement Company, Inc., entered into a contract with Lake Charles Local No. 260, etc., binding itself, in the operation of its moving picture machines in Lake Charles, not to employ any but members of the Lake Charles Local, etc., for a period of one year, commencing October 11, 1932, and ending October 11, 1933, with right reserved in Southern Amusement Company, Inc., to dispose of the services of any member employed on a weekly salary, all as stated in the opinion of the majority of the court.
Under the contract, the party of the first part, has the right to discharge at will any member employed as stated, but, as the contract was entered into for a year, any act done under the cloak of a discharge, the only purpose and object of which was to abrogate the contract and the wage scale entered into for a year, before the expiration of the year, is to my mind illegal and violative of the contract. It is not claimed that the contract is illegal or nonenforceable. The intent of the contract, at the time it was entered into, should therefore be enforced against the party of the first part in behalf of the plaintiff Volquardsen in whose favor valuable stipulations are made. *Page 680 
"Agreements legally entered into have the effect of laws on those who have formed them. They can not be revoked, unless by mutual consent of the parties, or for causes acknowledged by law. They must be performed with good faith." Civil Code, art. 1901.
In this case Volquardsen was not hired for a certain time; therefore the provision on that subject contained in Civil Code, art. 2749, is not governing. The period of his hiring was subject to the stipulation on the subject contained in the contract, but the contract does not contemplate that the man designated and accepted for the work may be sent away at will, when the only object and purpose of the discharge is not to get another man in his place, to serve out the unexpired portion of the year, but to abrogate the contract and wage scale, entered into for a year and enable the party of the first part to hire another man at less weekly wages that it was paying Volquardsen under the contract. When such purpose exists as the motive for the discharge, the discharge is illegal, and the right exists to claim the contract wages for the balance of the year. The law provides: "A person may also, in his own name, make some advantage for a third person the condition or consideration of a commutative contract, or onerous donation; and if such third person consents to avail himself of the advantage stipulated in his favor, the contract can not be revoked." Civil Code, arts. 1890 and 1902. The Code of Practice, art. 35, gives to such third person, a right of action against the obligor to compel a good-faith performance of the stipulation in his behalf.
In this case the evidence shows that Volquardsen was designated by the party of the second part to do the defendant's work. He presented himself under the contract, was accepted by defendant, and set to work, worked several weeks, and was paid under the contract the stipulated wage. There was no desire to change Volquardsen and get another man to finish the period of the contract. Defendant, however, became dissatisfied with the wage scale and wanted a reduction in wages from $22.40 to $17.40 per week, and Volquardsen declined to accede to its request. Defendant then undertook to accomplish the reduction by discharging the plaintiff and hiring a nonmember of the local at the lesser price. It gave Volquardsen notice that his services were dispensed with "on account of general readjustment of its operating policy." The discharge abrogates the contract and wage scale entered into for a year before the expiration of the year, and such was the only purpose and motive for the discharge. The contract being thus broken and violated to the injury and prejudice of Volquardsen. he has a right under the law to have the stipulation in his favor upheld and enforced and he has a legal right to demand a performance in good faith, independent of and in no way dependent on the action of the party of the second part. The right of action is supported by Vinet v. Bres and Richardson, 48 La. Ann. 1254, 20 So. 693; Levy v. Desposito,133 La. 126, 62 So. 599; People's Bank of Mobile v. Shreveport Ice, etc., Co., 142 La. 802, 77 So. 636. The case Allen  Currey v. Shreveport Waterworks, etc., 113 La. 1091, 37 So. 980, 68 L.R.A. 650, 104 Am. St. Rep. 525, 2 Ann. Cas. 471, is explained and differentiated by Levy v. Desposito, 133 La. 126, 62 So. 599.
I think the judgment appealed from should be reversed, and judgment rendered in favor of the plaintiff as prayed for. *Page 778